           Case 3:17-cv-00558-SRU Document 786 Filed 05/24/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 IN RE TEVA SECURITIES LITIGATION        No. 3:17-cv-00558 (SRU)
 _______________________________________

 THIS DOCUMENT RELATES TO:                           No. 3:18-cv-1681 (SRU)
                                                     No. 3:18-cv-1721 (SRU)
                                                     No. 3:18-cv-1956 (SRU)
                                                     No. 3:19-cv-175 (SRU)
                                                     No. 3:19-cv-192 (SRU)
                                                     No. 3:19-cv-449 (SRU)
                                                     No. 3:19-cv-513 (SRU)
                                                     No. 3:19-cv-543 (SRU)
                                                     No. 3:19-cv-603 (SRU)
                                                     No. 3:19-cv-655 (SRU)
                                                     No. 3:19-cv-656 (SRU)
                                                     No. 3:19-cv-657 (SRU)
                                                     No. 3:19-cv-923 (SRU)
                                                     No. 3:19-cv-1167 (SRU)
                                                     No. 3:19-cv-1173 (SRU)
                                                     No. 3:20-cv-83 (SRU)
                                                     No. 3:20-cv-588 (SRU)
                                                     No. 3:20-cv-683 (SRU)
                                                     No. 3:20-cv-1630 (SRU)
                                                     No. 3:20-cv-1635 (SRU)

                                                     May 24, 2021



                 DEFENDANTS’ MOTION TO DISMISS NEW CLAIMS AND
                       CLAIMS AGAINST NEW DEFENDANTS

          Defendants respectfully submit this Motion to Dismiss the allegations based on new

claims and against new defendants, for the reasons explained in the accompanying memorandum

of law.

          WHEREFORE, Defendants respectfully request that this Court grant this motion and

dismiss the claims against them with prejudice, together with such other and further relief as this

Court may deem just and proper.

Dated:     New York, New York
           May 24, 2021




                                                            ORAL ARGUMENT REQUESTED
Case 3:17-cv-00558-SRU Document 786 Filed 05/24/21 Page 2 of 3




                                  Respectfully submitted,

                                  DEFENDANTS TEVA PHARMACEUTICAL
                                  INDUSTRIES LTD.; TEVA
                                  PHARMACEUTICALS USA, INC.; EREZ
                                  VIGODMAN; EYAL DESHEH; SIGURDUR
                                  OLAFSSON; DEBORAH GRIFFIN; KÅRE
                                  SCHULTZ; MICHAEL MCCLELLAN;
                                  YITZHAK PETERBURG; YAACOV ALTMAN,
                                  DIPANKAR BHATTACHARJEE; and TEVA
                                  PHARMACEUTICAL FINANCE
                                  NETHERLANDS III B.V.

                                  /s/ Sheron Korpus
                                  Sheron Korpus (admitted pro hac vice)
                                  Cindy Caranella Kelly (admitted pro hac vice)
                                  Sarah G. Leivick (admitted pro hac vice)
                                  Andrew Schwartz (admitted pro hac vice)
                                  KASOWITZ BENSON TORRES LLP
                                  1633 Broadway
                                  New York, New York 10019
                                  Tel.: (212) 506-1969
                                  Fax: (212) 500-3469
                                  skorpus@kasowitz.com
                                  ckelly@kasowitz.com
                                  sleivick@kasowitz.com
                                  aschwartz@kasowitz.com

                                  Counsel for Defendants except with regards to
                                  Case No. 3:20-cv-588

                                  Jordan D. Hershman (admitted pro hac vice)
                                  Jason D. Frank (admitted pro hac vice)
                                  Emily E. Renshaw (admitted pro hac vice)
                                  Andrew M. Buttaro (ct30882)
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  One Federal Street
                                  Boston, MA 02110
                                  Tel: (617) 341-7700
                                  Fax: (617) 341-7701
                                  jordan.hershman@morganlewis.com
                                  jason.frank@morganlewis.com
                                  emily.renshaw@morganlewis.com



                              2
Case 3:17-cv-00558-SRU Document 786 Filed 05/24/21 Page 3 of 3




                                  andrew.buttaro@morganlewis.com

                                  Counsel for Defendants
                                  – and –
                                  Jill M. O’Toole (ct27116)
                                  SHIPMAN & GOODWIN LLP
                                  One Constitution Plaza
                                  Hartford, Connecticut 06103-1919
                                  Tel.: (860) 251-5000
                                  Fax: (860) 251-5218
                                  jotoole@goodwin.com

                                  Counsel for Defendants except Kåre Schultz




                              3
